Title: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 25 October 1776
From: Harrison, Robert Hanson
To: Hancock, John



Sir
Head Qrs White plains October the 25th 1776

The whole of our Army is now here and on the Neighbouring Heights, except the Troops left at Mount Washington & Kingsbridge (about Fourteen hundred at the former & Six hundred at the latter)

and Genl Lee’s division, which now forms the Rear & which is on their March. Our Removal & that of the Stores, have been attended with a great deal of Trouble, owing to the scarcity and difficulty of procuring Waggons; However they are nearly effected & without any loss. The General Officers are now reconnoitring the several passes leading from the Enemy that the most important may be immediately secured.
The situation of their Army remains nearly the same, as when I had the honor of addressing you on the 21st Instt. It differs in Nothing, unless it is, that their Main body is more collected about New Rochelle. A few of their Troops are extended as far as Momarioneck.
On Monday night, a Detachment of our Men under the command of Colo. Hazlet was sent out to surprize and cut off Major Rogers if possible with his Regiment which was posted there. by some accident or Another, the expedition did not succeed so well as could have been wished. However our advanced party led on by Major Greene of the first Virginia Regiment fell in with their out guard & brought off Thirty Six prisoners—Sixty Musketts & some Blankets. The Number killed, is not certainly known but it is reported by an Officer who was there, that he counted about Twenty five. Our loss, Two killed & Ten or Twelve wounded, among the latter, Major Greene whose recovery is very doubtfull. On Wednesday there was also a small skirmish, between a party of Colo. Hands Riflemen (about Two Hundred & forty[)] & nearly the same number of Hessian Chasseurs, in which the latter were put to the Rout. Our Men buried Ten of them on the feild & took Two prisoners, One badly wounded. We sustained no other loss than having one lad wounded, supposed mortally.
The Ships of War, that are in the North River, fell down yesterday morning or the Evening before, to Dobbs’ ferry, to prevent our bringing Stores from below by Water, and the removal of those that are landed there. As soon as the Waggons employed in bringing the Baggage & Stores of Genl Lees division are disengaged they will be immediately sent to assist those already there to remove them.
On Saturday night, we had the misfortune to lose One of the New Ships intended to be sunk for obstructing the Channel. she parted her Cables in a severe squawl when properly ballasted & bilged as soon as she struck the Shore. The other Ship was sunk well, & yesterday morning Two brigs (both ready) were sent down for the same purpose.
About 2 OClock this afternoon, Intelligence was brought to Head Qrs that three or four Detachments of the Enemy were on their march, and had advanced within about Four miles of this place. It has been fully confirmed since by a variety of persons who have been out to reconnoitre. their number cannot be ascertaind, but it is generally conjectured, that the detachments are or will be succeeded by as many

Columns, composing their Main body. Our Drums have beat to Arms and Men ordered to their several posts. most probably some important event is upon the Eve of taking place. I hope it will be victory in favor of our Arms. Genl Lee with his division has not got up, but I hear he is on his march.
Experiment having proved it difficult if not impossible, to prevent the Enemy from possessing the Navigation of the North River and rendering the communication & Intercourse between the States divided by it, extremely hazardous & precarious by means of their Ships of War, It has become a matter of important consideration how to remedy the evil and to guard against the consequences which may result from it. I am charged by his Excellency to mention it to Congress as a matter that has employed much of his though & that seems worthy of their most serious attention. he has communicated it to several of the General & Other Officers & to many Gentlemen of sense & discernment, who all agree with him, not only upon the propriety, but the absolute necessity that Two distinct Armies should be formed, One to act particularly in the States which lay on the East, the other in those that are on the South of the River. The Whole however to be raised on a Genl plan & not to be confined to any particular place by the Terms of Enlistment. These matters—the apparent difficulty & perhaps impracticability of Succours being thrown across the River, while the Enemy can command it, have induced his Excellency to submit the measure to their consideration, not knowing how their Operations may be directed, and foreseeing that innumerable evils may arise if a respectable force is not appointed to oppose their Arms wheresoever they are carried. I have the honor to be in great haste sir Yr Most Obedt Servt

Rob. H. Harrison

